                   Case 18-10601-MFW                    Doc 2970          Filed 09/11/20   Page 1 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 2961
------------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

DAVID RODRIGUEZ, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC2, located at 777
   Third Avenue, New York, New York 10017. I am over the age of eighteen years and am not
   a party to the above-captioned action.

2. On September 2, 2020, I caused to be served the “Notice of Fee Application,” dated
   September 2, 2020 [Docket No. 2961] by causing true and correct copies to be:

          i.     enclosed securely in separate postage pre-paid envelopes and delivered via first class
                 mail to those parties listed on the annexed Exhibit A, and

         ii.     delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”




1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4 th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
2   Epiq Bankruptcy Solutions, LLC is now known as Epiq Corporate Restructuring, LLC
            Case 18-10601-MFW          Doc 2970      Filed 09/11/20     Page 2 of 10




4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
   United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
   further certify that the parties of record in this case, all registered CM/ECF users located on
   the Court’s Electronic Mail Notice List, annexed hereto as Exhibit C, were served through
   the CM/ECF system.

                                                             /s/ David Rodriguez
                                                             David Rodriguez
 Sworn to before me this
 3rd day of September 2020
 /s/ Diane M. Streany
 Notary Public, State of New York
 No. 01ST5003825
 Qualified in Westchester County
 Commission Expires November 2, 2022
Case 18-10601-MFW   Doc 2970   Filed 09/11/20   Page 3 of 10




                    EXHIBIT A
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 2970 Filed 09/11/20
                                                   Service List
                                                                                 Page 4 of 10

Claim Name                              Address Information
OFFICE OF THE US TRUSTEE                ATTN: JANE LEAMY, ESQ. & HANNAH M. MCCOLLUM, ESQ. 844 KING ST., STE. 2207,
                                        LOCKBOX 35 WILMINGTON DE 19801
SIDLEY AUSTIN LLP                       {COUNSEL TO THE DIP AGENT& THE PREPITION AGENT}, ATTN: JENNIFER C. HAGLE, ESQ.
                                        555 WEST FIFTH AVENUE LOS ANGELES CA 90013
THE WEINSTEIN COMPANY HOLDINGS LLC ET   ATTN: ROBERT DEL GENIO 3 TIMES SQUARE, 9TH FLOOR NEW YORK NY 10036
AL




                               Total Creditor count 3




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
Case 18-10601-MFW   Doc 2970   Filed 09/11/20   Page 5 of 10




                    EXHIBIT B
         Case 18-10601-MFW   Doc 2970   Filed 09/11/20   Page 6 of 10

                 THE WEINSTEIN COMPANY HOLDINGS LLC


bankfilings@ycst.com
bsandler@pszjlaw.com
heath@rlf.com
jstang@pszjlaw.com
pzumbro@cravath.com
RBGroup@rlf.com
Case 18-10601-MFW   Doc 2970   Filed 09/11/20   Page 7 of 10




                    EXHIBIT C
9/2/2020          Case 18-10601-MFW DocInternal
                                          2970CM/ECF
                                                 Filed
                                                     Live09/11/20
                                                          Database                                                  Page 8 of 10
Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

      Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
      Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
      6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
      James W. Adelman mail@morrisadelman.com
      Rachel E. Albanese rachel.albanese@dlapiper.com
      Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
      Paul S. Arrow parrow@buchalter.com
      Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
      Sean Matthew Beach bankfilings@ycst.com
      Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
      Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
      William Pierce Bowden wbowden@ashby-geddes.com
      Charles G. Brackins CBrackins@hinshawlaw.com
      Robert S. Brady bankfilings@ycst.com
      Peter Manfred Bransten pbransten@glaserweil.com
      Bernadette Brennan bbrennan@law.nyc.gov
      Amy D. Brown abrown@gsbblaw.com
      Michael G. Busenkell mbusenkell@gsbblaw.com
      Daniel B. Butz dbutz@mnat.com
      Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
      Thomas R. Califano thomas.califano@dlapiper.com
      Mary Caloway mary.caloway@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com
      Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
      John F. Carberry jcarberry@cl-law.com
      David W. Carickhoff dcarickhoff@archerlaw.com
      James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
      Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
      William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
      Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
      Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Joseph Corrigan Bankruptcy2@ironmountain.com
      Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
      Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
      Michael David DeBaecke mdebaecke@ashbygeddes.com
      Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
      Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
      Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
      Ted A. Dillman ted.dillman@lw.com
      Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
      Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
      Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
      Katharina Earle kearle@ashbygeddes.com
      Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
      Vernon Louis Ellicott vernon@thebloomfirm.com
      Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
      Justin Cory Falgowski jfalgowski@burr.com
      S. Alexander Faris bankfilings@ycst.com
      Robert J. Feinstein rfeinstein@pszjlaw.com
      David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
      Edward M. Fox emfox@seyfarth.com
      Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
      Larry W Gabriel lgabriel@bg.law
      Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
      Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
      Jason A. Gibson gibson@teamrosner.com
      Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
      Sheryl P Giugliano sgiugliano@diamondmccarthy.com
      Anthony F. Giuliano afg@pryormandelup.com
      Steven W Golden sgolden@pszjlaw.com
      Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
      L. Katherine Good kgood@potteranderson.com
      L. Katherine Good kgood@potteranderson.com,
      cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
      Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
      Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
      Victoria A. Guilfoyle guilfoyle@blankrome.com
      Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
      Sasha M. Gurvitz sgurvitz@ktbslaw.com
      Bryan J Hall bhall@blankrome.com
      Derrick Hansen dhansen@friedmanspring.com
      Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
      James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
      Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?376523681345428-L_1_0-1                                                            1/12
9/2/2020                    Case 18-10601-MFW                   DocInternal
                                                                    2970CM/ECF
                                                                            Filed
                                                                                Live09/11/20
                                                                                     Database             Page 9 of 10
      Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com
      Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Curtis A Hehn curtishehn@comcast.net
      Marcus Helt mhelt@foley.com, kwilliams@gardere.com
      Adam Hiller ahiller@adamhillerlaw.com
      Michael Cory Hochman mhochman@monlaw.com
      Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
      Stephan Hornung hornung@lsellp.com
      Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
      Joseph H. Huston jhh@stevenslee.com
      Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
      Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
      Michael Joseph Joyce mjoyce@mjlawoffices.com
      Elizabeth Soper Justison bankfilings@ycst.com
      Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
      Susan E. Kaufman skaufman@skaufmanlaw.com
      David M. Klauder dklauder@bk-legal.com
      Julia Bettina Klein klein@kleinllc.com
      Steven K. Kortanek steven.kortanek@limnexus.com
      Lawrence Joel Kotler ljkotler@duanemorris.com
      Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com
      Meredith A. Lahaie mlahaie@akingump.com
      Jane M. Leamy jane.m.leamy@usdoj.gov
      Raymond Howard Lemisch rlemisch@klehr.com
      Scott J. Leonhardt leonhardt@teamrosner.com
      Jeffrey W. Levitan jlevitan@proskauer.com
      Maxim B. Litvak mlitvak@pszjlaw.com
      Zhao Liu liu@teamrosner.com
      Michael Luskin luskin@lsellp.com
      Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Andrew L Magaziner bankfilings@ycst.com
      Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
      R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
      Laura L. McCloud agbankdelaware@ag.tn.gov
      Hannah Mufson McCollum hannah.mccollum@usdoj.gov
      Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
      R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
      Edward J McNeilly edward.mcneilly@hoganlovells.com
      Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
      Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
      Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
      James Paul Menton jmenton@robinskaplan.com
      Rachel B. Mersky rmersky@monlaw.com
      Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
      Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
      Norman M. Monhait nmonhait@rmgglaw.com
      Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
      James C Moon jmoon@melandrussin.com
      Carl D. Neff cneff@foxrothschild.com, slynch@foxrothschild.com;ahrycak@foxrothschild.com
      Michael S. Neiburg bankfilings@ycst.com
      Michael R. Nestor bankfilings@ycst.com
      Robert M. Novick courtnotices@kasowitz.com
      Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
      Daniel A. O'Brien daobrien@venable.com
      Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
      Ricardo Palacio rpalacio@ashby-geddes.com
      Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
      Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
      Norman L. Pernick npernick@coleschotz.com,
      pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
      Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
      David M. Poitras dpoitras@jmbm.com
      David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Patrick J. Reilley preilley@coleschotz.com,
      bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
      Reliable Companies gmatthews@reliable-co.com
      Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
      Deirdre M. Richards drichards@finemanlawfirm.com
      Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
      Colin Robinson crobinson@pszjlaw.com
      Colin R. Robinson crobinson@pszjlaw.com
      Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
      Alan Michael Root aroot@archerlaw.com
      Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
      Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
      Frederick Brian Rosner rosner@teamrosner.com
      Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
      Jeffrey S. Sabin JSSabin@Venable.com

https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?376523681345428-L_1_0-1                                                                              2/12
9/2/2020                   Case 18-10601-MFW                  Doc Internal
                                                                  2970 CM/ECF
                                                                           FiledLive
                                                                                  09/11/20
                                                                                     Database          Page 10 of 10
      Christopher M. Samis csamis@potteranderson.com, cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
      Bradford J. Sandler bsandler@pszjlaw.com
      Bradford J. Sandler bsandler@pszjlaw.com
      Susan K Seflin sseflin@bg.law
      Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
      Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Richard B. Sheldon rbs@msk.com
      Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
      David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
      Dylan James Smith dsmith@loeb.com
      Wayne M. Smith wayne.smith@warnerbros.com
      Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
      Michael S. Stamer mstamer@akingump.com
      James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
      Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Richard Stern stern@lsellp.com
      David B. Stratton david.stratton@troutman.com, wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
      Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
      Aaron H. Stulman astulman@potteranderson.com,
      lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
      Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
      Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
      Gregory A. Taylor gtaylor@ashbygeddes.com
      Neil Paresh Thakor nthakor@manatt.com
      U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
      Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
      Jason Wallach jwallach@ghplaw.com
      Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
      Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
      Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
      Howard J. Weg hweg@robinskaplan.com
      Jeffrey C. Wisler jwisler@connollygallagher.com
      Michael W. Yurkewicz myurkewicz@klehr.com
      Paul H Zumbro pzumbro@cravath.com, mao@cravath.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?376523681345428-L_1_0-1                                                                   3/12
